DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/ 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-11 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sato et al (US2020/0392359, effective filing date 3/24/2018).
Sato sets forth an inkjet ink composition and methods for producing images using the same.  Sato sets forth said inkjet ink composition comprises water, polymer particles having an anionic group, a photo-acid generator, and a sensitizer—see abstract and [0011] – [0013].   Said photoacid generator is at least one compound selected from a compound represented by formulas (G1) and (G2)—see [0018], [0189], and PAG-5 to PAG 11.    The anionic group of said polymer particles is a carboxylate group—see [0018] and [0068] to [0073].  Sato sets forth when said polymer particles may comprise a polymerizable monomer—see [0349] to [0406].  Said composition may also comprise a radical polymerization initiator; water; a coloring material, such as a pigment comprising a dispersant; and an organic solvent—see [0417]; [0445]; [0448]; [04453; and [0459].  
Per example 105, Sato sets forth an inkjet ink composition comprising 82 parts of an aqueous dispersion; 13 parts of a cyan pigment dispersion; .03 parts of a fluoro-surfactant; and 4.7 parts of an organic solvent 2-methylpropanediol; wherein said aqueous dispersion is an dispersion comprising 50 parts of polymer P-1 having anionic groups; 21 parts radical polymerizable monomer SR833; 18.5 parts of radical polymerizable monomer SR399; 3 parts radical polymerization initiator IRG184; and 5 parts of photo-acid generator having formula PAG-9—see [0709] and Table 1-1.  The photo-acid generator PG-13 has the formula:  
    PNG
    media_image1.png
    107
    278
    media_image1.png
    Greyscale
, wherein in example 105 the anion X- is PF6- .  The primary differ is Sato does not expressly set forth the solubility parameter of the solvent (2-methylpropanediol).  Since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants. Thus, claims 1-6 are deemed anticipated.  Regarding claim 2 the solvent is found in an amount of 4.7 % by weight; however, it is deemed 4.7 wt. % is approximately 5 wt. % when rounded up, in addition, it is deemed the cured ink obtained would be the same.  
In the alternative Sato sets forth in the overall teachings that organic solvents, such as hexanediol; diethylene glycol monoethyl ether; diethylene glycol monomethyl ether; diethylene glycol monobutyl ether; and the line are interchangeable with the solvent found in the examples.  Therefore, it would have been within the skill level of an ordinary artisan to use said organic solvents as described above with an expectation of obtaining the desired results set forth by Sato in absence of evidence to the contrary and/or unexpected results. 
Regarding claims 3 and 4: the photo-acid generator PG-9 is deemed to anticipate chemical formula I when R1 represents a thiophenyl group; R2 and R3 are hydrogen atoms; m is 1; and X- is PF6- and is found in said example in 5 percent of the ink composition.  
Regarding claim 5, polymer P-1 has an anionic carboxylate group.  
Regarding claim 6, said composition comprises a fluoro surfactant. 
Regarding claim 9, Sato sets forth using said photocurable ink composition in an inkjet printer by ejecting through the head of an ink jet printer; it is deemed an inkjet printer comprises a container for holding and storing said ink, wherein it is deemed said container is UV protected since said printer irradiates the jetted image.  Said container would inherently be UV protected to keep the ink from curing in the container prior to ejection by accidental exposure in absence of evidence to the contrary and/or unexpected results—see examples.  
Regarding claims 10 and 11, Sato sets forth printing said ink composition onto substrates and curing using an inkjet printer—see examples.  

Claim(s) 1-2, 4-8 and 10-11 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hirato et al (US8,188,160).
Hirato sets forth ink sets forth inkjet recording images.  Said ink set includes a water-based ink containing pigment particles and 1 to 25 wt. % of a water-soluble high-boiling organic solvent having a SP value of not higher that 30, and a treatment liquid containing a fluidity reducing agent which reduces fluidity of the pigment particles—see abstract. 
Said water-soluble high-boiling organic solvent having a SP value of not higher than 30 or lower can be found in column 5, wherein Hirato sets forth solvents diethylene glycol monoethyl ether (22.4); diethylene glycol monobutyl ether (21.5); and 1,2-hexanediol (27.4) can be found—wherein the numbers in parenthesis are the SP and please note these same solvents are disclosed in the instant disclosure as having solubility parameters of 10.14; 9.86; and 11.80, respectively—see col. 9, lines 10-67.  The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Hirato sets forth said treatment liquid includes at least water and a fluidity reducing agent, and a water-soluble high-boiling organic solvent, having a SP value of 30 or lower—see col. 10, lines 64-67.  Said fluidity reducing agent is a liquid component which generates an aggregate by means of an acid and a cationic compound—see col. 11, lines 1-5.  Hirato sets forth said liquid composition which generates an aggregate by means of an acid and cationic compound may be an acid generated when irradiated with light, such as a photo-acid generator which can be used in amounts from 1-60 wt. %—see col. 11, lines 55-59 and lines 63-66.
Said water-dispersible ink composition contains polymer particles that are dispersed as a polymer latex, such as styrene-butadiene-acrylic acid latex polymer particles, wherein the acrylic acid groups would be anionic in nature (-COOH)—see col. 12, lines 38-45. 
Hirato sets forth the water dispersible ink and the treatment liquid may comprise other additives, such as surfactants and the like—see col. 13, lines 30-43.   
Hirato sets forth said ink composition can be used for full-color images using cyan-toned, yellow-toned, black-toned, and magenta-toned inks—see col. 15, lines 10-19.  Thus, claim 8 is anticipated.  
Per examples:  Hirato sets forth preparing a treatment liquid L-6 comprising 8g of malonic acid; 15 g of 50-HP-400; 5 g of diethylene glycol monobutyl ether; 1 g of Olfine E1010 (surfactant:  polyethylene (10) acetylenic glycol ether); and 71 g of deionized water—see col. 22, lines 15-23.  Additionally, Hirato sets forth preparing a water-based ink composition I-3 comprising 100 g of a magenta ink prepared by adding GP-250 (12g) and diethylene glycol monobutyl ether (7g) which comprises 23. g of SBR dispersion liquid of polymer particles having 3 wt. % of acrylic acid (anionic group) and surfactant E1010—see col. 24, lines 5-9 and col. 3, lines 26-66.  Hirato sets forth mixing treatment liquid L6 with water-based ink composition I-3 to obtain the water-dispersible ink composition which is used in an ink set to print an image onto a recording medium—see col. 24, lines 40-47.  
It is acknowledged the water-dispersible ink composition set forth above do not comprise a photo-acid generator; however, Hirato sets forth for curing by radiation a photo-acid generator can be added as the acid and cationic compound in the overall teachings, as well as, setting forth with sufficient specificity said water-dispersible ink sets can be UV curable in the overall teaching at col. 19, lines 3-45 and figure 1.  
It is deemed the examples and figure 1 anticipate claims 10-11.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (cited above).
Regarding claim 8, while Sato sets forth by example only one colored ink composition, i.e., cyan, the overall teaching set forth said inks can be yellow, black, magenta, as well as, clear/colorless—see [0452].  It would have been well within the skill level of an ordinary artisan to obtain more than one colored ink composition, i.e., Cyan, Magenta, Yellow and Black (all of which are standard inkjet ink colors found in inkjet printers) using the compositions set forth in the overall teaches to obtain multi-colored images in absence of evidence to the contrary and/or unexpected results.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
SMc